                 Case 16-12271-CSS              Doc 128        Filed 03/05/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 7

NUTROGANICS, INC., et al.1                                  Case No. 16-12271 (CSS)

                             Debtors.                       Jointly Administered



                              CHAPTER 7 TRUSTEE’S STATUS REPORT

         Alfred T Giuliano, chapter 7 trustee (the “Trustee”) to the estates of the above-captioned

debtors (the “Debtors”) submits this status report at the request of the Court to provide a general

update. The Trustee provides the following update on the status of the case:

         1.       Pending sales of assets in the case: All asset sales have been completed.

         2.       Major litigation pending or expected to be filed in the case: None.

         3.       Status of analysis of chapter 5 causes of action, including whether any suits have

been brought: No further chapter 5 causes of actions will be filed.

         4.       Every open adversary proceeding and the current status of such proceeding: All

adversary proceedings except one have been settled or dismissed, and have been closed. Adv.

Proc. No. 19-50260 remains open and the Trustee is in settlement discussions with the defendant.

         5.       Counsel’s expectation as to any future significant developments or events in the

administration of the case: Following settlement or closing of the open pending adversary

proceeding, the Trustee will conduct any necessary claims review and file claim objections as

needed. After the claims review is completed, the Trustee will prepare and complete his final

report to be submitted to the Office of the United States Trustee for review.

1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Nutroganics,
Inc. (1291); NuStar Manufacturing, LLC (7239); Silverbow Honey Company, Inc. (6713).



DOCS_DE:233205.1 31269/001
                Case 16-12271-CSS       Doc 128     Filed 03/05/21    Page 2 of 2




        6.       Any pending motions or other items awaiting disposition by the Court: None.



Dated: March 5, 2021                      PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:233205.1 31269/001                      2
